                                                   Case 15-40315-KKS            Doc 109      Filed 02/24/20           Page 1 of 9

                                                                                     Form 1                                                                              Page: 1

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:         15-40315TLH4 KKS                                                          Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:           ALLEN, STEVEN EUGENE                                                      Filed (f) or Converted (c): 06/05/15 (f)
                                                                                               §341(a) Meeting Date:       07/06/15
Period Ending:       12/31/19                                                                  Claims Bar Date:            11/10/15

                                1                                           2                         3                          4                  5                    6

                       Asset Description                                 Petition/            Estimated Net Value             Property         Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,       Abandoned         Received by       Administered (FA)/
                                                                          Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                 Remaining Assets

 1       Office Bldg - 2 Condo Units 1621 Metropolitan Bl                108,000.00                            0.00                                       0.00                  FA
          Orig. Description: Office Bldg - 2 Condo Units 1621
         Metropolitan Blvd.
         Tallahassee, Fl 32308; Imported from original petition
         Doc# 3

 2       2 Vacant Lots - Whigham County Estates - 413 War                  35,000.00                      35,000.00                                 1,800.00                    FA
           AUCTION: Orig. Description: 2 Vacant Lots - Whigham
         County Estates - 413
         Ward Street, Whigham Ga; Imported from original petition
         Doc# 3

 3       2 Vacant Lots - Wolf Laurel Mars Hill, NC                         25,000.00                      25,000.00                                       0.00                  FA
           Orig. Description: 2 Vacant Lots - Wolf Laurel Mars Hill,
         NC; Imported from original petition Doc# 3

 4       Bank of America Checking/ Savings Account                                0.00                         0.00                                       0.00                  FA
          Orig. Description: Bank of America Checking/ Savings
         Account; Imported from original petition Doc# 3

 5       Home furnishings                                                   7,500.00                           0.00                                       0.00                  FA
           Orig. Description: Home furnishings; Imported from
         original petition Doc# 3; Exemption: Home furnishings -
         Amount: 1000.00

 6       Clothing                                                               200.00                      200.00                                      200.00                  FA
           Orig. Description: Clothing; Imported from original
         petition Doc# 3

 7       Columbus Life Insurance Co. - P.O. Box 641500, C                       198.87                      198.87                                        0.00                  FA


                                                                                                                                               Printed: 02/24/2020 02:04 PM   V.14.65
                                                  Case 15-40315-KKS            Doc 109     Filed 02/24/20           Page 2 of 9

                                                                                    Form 1                                                                             Page: 2

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         15-40315TLH4 KKS                                                        Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:           ALLEN, STEVEN EUGENE                                                    Filed (f) or Converted (c): 06/05/15 (f)
                                                                                             §341(a) Meeting Date:       07/06/15
Period Ending:       12/31/19                                                                Claims Bar Date:            11/10/15

                                1                                          2                        3                          4                  5                    6

                       Asset Description                                Petition/           Estimated Net Value             Property         Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                  Unscheduled      (Value Determined By Trustee,       Abandoned         Received by       Administered (FA)/
                                                                         Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                 Remaining Assets

           Orig. Description: Columbus Life Insurance Co. - P.O.
         Box 641500,
         Cincinnati. Ohio; Imported from original petition Doc# 3

 8       Roomlinx, Inc. - 352 shares owned by debtor                       1,000.00                      1,000.00                                     603.50                  FA
           Orig. Description: Roomlinx, Inc. - 352 shares owned by
         debtor; Imported from original petition Doc# 3

 9       Commonwealth Partners - 33.333 owned by debtor                         0.00                         0.00                                       0.00           10,000.00
          Orig. Description: Commonwealth Partners - 33.333
         owned by debtor; Imported from original petition Doc# 3

10       Sedona II, LLC - 100% owned by debtor                                  0.00                         0.00                                       0.00                  FA
           Orig. Description: Sedona II, LLC - 100% owned by
         debtor; Imported from original petition Doc# 3

11       Avalanche Partnership - 3% owned by debtor and h                       0.00                    34,000.00                                34,000.00                    FA
           Orig. Description: Avalanche Partnership - 3% owned
         by debtor and
         his wife - TBE; Imported from original petition Doc# 3

12       Sea Developers, LLC - 15% ownership by the debto                       0.00                         0.00                                       0.00           10,000.00
           Orig. Description: Sea Developers, LLC - 15%
         ownership by the debtor
         and his wife - TBE; Imported from original petition Doc# 3

13       OB 14, LLC 100% owned by debtor and his wife - T                       0.00                         0.00                                       0.00                  FA
           Orig. Description: OB 14, LLC 100% owned by debtor
         and his wife -
         TBE; Imported from original petition Doc# 3


                                                                                                                                             Printed: 02/24/2020 02:04 PM   V.14.65
                                                   Case 15-40315-KKS             Doc 109     Filed 02/24/20           Page 3 of 9

                                                                                      Form 1                                                                             Page: 3

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:         15-40315TLH4 KKS                                                          Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:           ALLEN, STEVEN EUGENE                                                      Filed (f) or Converted (c): 06/05/15 (f)
                                                                                               §341(a) Meeting Date:       07/06/15
Period Ending:       12/31/19                                                                  Claims Bar Date:            11/10/15

                                1                                            2                        3                          4                  5                    6

                       Asset Description                                  Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                    Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                           Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                          and Other Costs)                                                Remaining Assets

14       Tallahassee Business Incubator, Inc. - 25% owned                         0.00                         0.00             OA                      0.00                    FA
           ABANDONNED PER DOC 59
         Orig. Description: Tallahassee Business Incubator, Inc. -
         25% owned
         by debtor and his wife - TBE; Imported from original
         petition Doc# 3

15       2006 Lexus GS300                                                   15,000.00                     15,000.00                                 7,000.00                    FA
           Orig. Description: 2006 Lexus GS300; Imported from
         original petition Doc# 3; Exemption: 2006 Lexus GS300 -
         Amount: 15000.00

16       2 Cats                                                                   0.00                         0.00                                     0.00                    FA
           Orig. Description: 2 Cats; Imported from original petition
         Doc# 3

16       Assets           Totals (Excluding unknown values)              $191,898.87                  $110,398.87                                 $43,603.50           $20,000.00


     Major Activities Affecting Case Closing:
              1/14/20-WORKING WITH TT ON DRAFT PROPOSED ORDER FOR SALE
              10/10/19-WORKING ON "PROCEDURE" OF SALE
              8/21/19-TELCONF WITH TT RE STATUS OF CASE,

              7/15/19-TT EMAILED JERRY-INVESTOR RE INTEREST IN SEA DEVELOPERS-READ EMAIL.

              5/13/19-CHANGED ETFR DATE, DISCUSSED WITH TT, DOCUMENTS NOT PROVIDED UPON REQUEST, WILL HAVE TO GET AGGRESSIVE.

              4/24/19-EMAIL FROM TREVOR-UPDATE ON PROPERTY AS IMPACTED BY HURRICANE-GETTING TAX RETURNS AND OTHER FINANCIAL DATA-

                                                                                                                                               Printed: 02/24/2020 02:04 PM   V.14.65
                                             Case 15-40315-KKS               Doc 109      Filed 02/24/20         Page 4 of 9

                                                                                  Form 1                                                                                  Page: 4

                                                    Individual Estate Property Record and Report
                                                                     Asset Cases
Case Number:     15-40315TLH4 KKS                                                           Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:       ALLEN, STEVEN EUGENE                                                       Filed (f) or Converted (c): 06/05/15 (f)
                                                                                            §341(a) Meeting Date:       07/06/15
Period Ending:   12/31/19                                                                   Claims Bar Date:            11/10/15

                            1                                            2                         3                           4                    5                     6

                    Asset Description                                 Petition/            Estimated Net Value             Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,       Abandoned            Received by       Administered (FA)/
                                                                       Values            Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                                    Remaining Assets

          3/26/19-THERE IS ONE REMAINING BUSINESS INTEREST-NEED TO GET FINANCIALS FROM RELUCTANT MEMBERS. MAY HAVE TO FILE AN ADVERSARY
          TO GET COOPERATION/COMPLIANCE WITH TRUSTEE

          12/20/18 SPEC COUNSEL REVISITING REMAINING BUSINESS INTERESTS
          12/17/18-FILE REPORT OF SALE
          12/17/18-FINALIZE SALE OF INTEREST IN AVALANCHE-RECEIVED FULLY EXECUTED ASSIGNMENT
          10/22/18-currently seeing court approval of sale of an asset. Once sold and closed, this will be ready for CPA to prepare final returns. ETFR-06/30/2019

          7/16/18-ACCEPTED OFFER FROM JERRY FOR AVALANCHE PARTNERSHIP-TT TO FILE MOTION TO SELL

          2/20/18-REVIEW LETTERS RE FINANCIAL INFO SENT BY SPECIAL COUNSEL TO HARTUNG AND SEA DEVELOPERS



          1/12/18-CONF CALL WITH SP. CS RE PENDING DISCUSSIONS

          12/4/17-REQUESTED STATUS OF ANY OFFER OF SALES

          8/11/17-TELCONF WITH TREVOR-PROOF OF LOSS FROM POTENTIAL SALE TO FSU OR PUT UP ON AUCTION BLOCK.
          RELATED CASE IS CHARLES MITCHELL-CLOSED OUT WITH ABANDONMENT.

          4/23/17-TICKLED SPECIAL COUNSEL TO REVIEW 2016 FINANCIALS TO DETERMINE VALUE AND LIQUIDATION AS APPROPRIATE.

          4/23/17-EMAILED RICH AGAIN TO AMEND SCHEDULE C TO CLAIM TBE OR PAY

          12/19/16-email RICH RE EQUTIY IN HOUSEHOLD GOODS OF $5500.00-RESPOND CLAIMED TBE,

          12/14/16-updated status, see email.

                                                                                                                                                Printed: 02/24/2020 02:04 PM   V.14.65
                                               Case 15-40315-KKS           Doc 109    Filed 02/24/20        Page 5 of 9

                                                                                Form 1                                                                            Page: 5

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       15-40315TLH4 KKS                                                     Trustee: (290820)           Theresa M. Bender, Trustee
Case Name:         ALLEN, STEVEN EUGENE                                                 Filed (f) or Converted (c): 06/05/15 (f)
                                                                                        §341(a) Meeting Date:       07/06/15
Period Ending:     12/31/19                                                             Claims Bar Date:            11/10/15

                              1                                        2                       3                          4                  5                    6

                      Asset Description                             Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)               Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets

            6/2/16-update and analysis provided.
            12/10/15--SPECIAL COUNSEL APPOINTED-WORKING ON A FEW COMPREHENSIVE REQUESTS FOR INFORMATION TO SETTLE LLC INTERESTS/ OR SELL



            ______________/

    Initial Projected Date Of Final Report (TFR): June 30, 2016                      Current Projected Date Of Final Report (TFR): June 15, 2021




                February 24, 2020                                                    /s/ Theresa M. Bender, Trustee
         __________________________                                                  _________________________________________________________________
                      Date                                                           Theresa M. Bender, Trustee




                                                                                                                                        Printed: 02/24/2020 02:04 PM   V.14.65
                                               Case 15-40315-KKS          Doc 109      Filed 02/24/20        Page 6 of 9

                                                                             Form 2                                                                                       Page: 1
                                                         Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4 KKS                                                             Trustee:          Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                         Bank Name:        Mechanics Bank
                                                                                                  Account:          ******2466 - Checking Account
Taxpayer ID #:       **-***1555                                                                   Blanket Bond:     $6,868,000.00 (per case limit)
Period Ending:       12/31/19                                                                     Separate Bond:    N/A

   1           2                           3                                   4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                  Receipts          Disbursements           Checking
  Date      Check #            Paid To / Received From             Description of Transaction            T-Code           $                    $              Account Balance
10/09/15       {8}        ALLEN, STEVEN                    PAYMENT FOR ESTATE'S INTEREST IN              1129-000              603.50                                      603.50
                                                           STOCKS
10/09/15                  ALLEN, STEVEN                    Acct #1; Payment #1; PAYMENT                                       7,200.00                                    7,803.50
                                                           PURSUANTTO DOCKET NO. 45
               {6}                                           Acct #1; Payment #1;              200.00    1129-000                                                         7,803.50
                                                             PAYMENT
                                                             PURSUANTTO DOCKET
                                                             NO. 45
              {15}                                           Acct #1; Payment #1;             7,000.00   1129-000                                                         7,803.50
                                                             PAYMENT
                                                             PURSUANTTO DOCKET
                                                             NO. 45
10/30/15                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.00               7,793.50
11/30/15                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.83               7,782.67
12/31/15                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     12.31               7,770.36
01/29/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.77               7,759.59
03/01/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.75               7,748.84
03/31/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     12.22               7,736.62
04/29/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.72               7,725.90
05/31/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.71               7,715.19
06/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     12.17               7,703.02
07/29/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     10.68               7,692.34
08/31/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     12.13               7,680.21
09/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee              2600-000                                     11.01               7,669.20
10/18/16       {2}        SHULER & SHULER REAL ESTATE PAYMENT PURUSANT TO PROCEEDS                       1110-000             1,800.00                                    9,469.20
                          AUCTIONEERS, INC.           FROM AUCTION; 413 WARD ST, SE,
                                                      WHIGHAM, GA LOT


                                                                                                    Subtotals :           $9,603.50                 $134.30
  {} Asset reference(s)                                                                                                                    Printed: 02/24/2020 02:04 PM     V.14.65
                                               Case 15-40315-KKS          Doc 109      Filed 02/24/20      Page 7 of 9

                                                                             Form 2                                                                                  Page: 2
                                                         Cash Receipts And Disbursements Record
Case Number:        15-40315TLH4 KKS                                                            Trustee:          Theresa M. Bender, Trustee (290820)
Case Name:          ALLEN, STEVEN EUGENE                                                        Bank Name:        Mechanics Bank
                                                                                                Account:          ******2466 - Checking Account
Taxpayer ID #:      **-***1555                                                                  Blanket Bond:     $6,868,000.00 (per case limit)
Period Ending:      12/31/19                                                                    Separate Bond:    N/A

   1           2                           3                                     4                                      5                  6                     7
 Trans.     {Ref #} /                                                                                                Receipts       Disbursements           Checking
  Date      Check #            Paid To / Received From             Description of Transaction          T-Code           $                 $              Account Balance
10/31/16                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  11.40               9,457.80
11/08/16      101         SHULER & SHULER REAL ESTATE Auctioneers Fees and Costs pre Doc. 53                                                    327.60               9,130.20
                          AUCTIONEERS, INC
                                                             Auctioneer's Fees                180.00   3610-000                                                      9,130.20
                                                             Auctioneer's Expenses            147.60   3620-000                                                      9,130.20
11/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  14.23               9,115.97
12/30/16                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  13.07               9,102.90
01/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  13.96               9,088.94
02/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.19               9,076.75
03/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  13.48               9,063.27
04/28/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.16               9,051.11
05/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  14.31               9,036.80
06/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.99               9,023.81
07/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.54               9,011.27
08/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  14.25               8,997.02
09/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.50               8,984.52
10/31/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  13.78               8,970.74
11/30/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.90               8,957.84
12/29/17                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.45               8,945.39
01/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  14.15               8,931.24
02/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  11.98               8,919.26
03/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.82               8,906.44
04/30/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.38               8,894.06
05/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  14.07               8,879.99
06/29/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  12.34               8,867.65
07/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee            2600-000                                  13.60               8,854.05


                                                                                                  Subtotals :               $0.00              $615.15
  {} Asset reference(s)                                                                                                               Printed: 02/24/2020 02:04 PM     V.14.65
                                                  Case 15-40315-KKS       Doc 109      Filed 02/24/20     Page 8 of 9

                                                                             Form 2                                                                                 Page: 3
                                                         Cash Receipts And Disbursements Record
Case Number:         15-40315TLH4 KKS                                                           Trustee:         Theresa M. Bender, Trustee (290820)
Case Name:           ALLEN, STEVEN EUGENE                                                       Bank Name:       Mechanics Bank
                                                                                                Account:         ******2466 - Checking Account
Taxpayer ID #:       **-***1555                                                                 Blanket Bond:    $6,868,000.00 (per case limit)
Period Ending:       12/31/19                                                                   Separate Bond:   N/A

   1           2                           3                                   4                                       5                  6                     7
 Trans.     {Ref #} /                                                                                               Receipts       Disbursements           Checking
  Date      Check #            Paid To / Received From             Description of Transaction         T-Code           $                 $              Account Balance
08/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee          2600-000                                   13.15               8,840.90
09/28/18                  Rabobank, N.A.                   Bank and Technology Services Fee          2600-000                                    6.78               8,834.12
10/31/18                  Rabobank, N.A.                   Bank and Technology Services Fee          2600-000                                    7.98               8,826.14
12/02/18      {11}        FINK, JEROME                     PAYMENT PER DOC 76                        1129-000          34,000.00                                42,826.14
08/07/19                  Transition Transfer Debit                                                  9999-000                             42,826.14                     0.00
                                                                          ACCOUNT TOTALS                               43,603.50          43,603.50                   $0.00
                                                                              Less: Bank Transfers                          0.00          42,826.14
                                                                          Subtotal                                     43,603.50               777.36
                                                                              Less: Payments to Debtors                                          0.00
                                                                          NET Receipts / Disbursements                $43,603.50              $777.36




  {} Asset reference(s)                                                                                                              Printed: 02/24/2020 02:04 PM     V.14.65
                                                 Case 15-40315-KKS        Doc 109       Filed 02/24/20     Page 9 of 9

                                                                              Form 2                                                                                    Page: 4
                                                         Cash Receipts And Disbursements Record
Case Number:        15-40315TLH4 KKS                                                             Trustee:         Theresa M. Bender, Trustee (290820)
Case Name:          ALLEN, STEVEN EUGENE                                                         Bank Name:       United Bank
                                                                                                 Account:         ********1430 - Checking Account
Taxpayer ID #:      **-***1555                                                                   Blanket Bond:    $6,868,000.00 (per case limit)
Period Ending:      12/31/19                                                                     Separate Bond:   N/A

   1           2                          3                                     4                                       5                     6                     7
 Trans.     {Ref #} /                                                                                                Receipts          Disbursements           Checking
  Date      Check #            Paid To / Received From             Description of Transaction          T-Code           $                    $              Account Balance
08/07/19                  Transfer from 0061 to 1430       Transfer from 0061 to 1430                 9999-000          42,826.14                                   42,826.14
                                                                           ACCOUNT TOTALS                               42,826.14                    0.00          $42,826.14
                                                                               Less: Bank Transfers                     42,826.14                    0.00
                                                                           Subtotal                                             0.00                 0.00
                                                                               Less: Payments to Debtors                                             0.00
                                                                           NET Receipts / Disbursements                     $0.00                   $0.00



                                                                                                                         Net                Net                   Account
                                                                           TOTAL - ALL ACCOUNTS                        Receipts        Disbursements              Balances
                                                                           Checking # ******2466                        43,603.50                  777.36                0.00
                                                                           Checking # ********1430                           0.00                    0.00           42,826.14

                                                                                                                       $43,603.50                 $777.36          $42,826.14




  {} Asset reference(s)                                                                                                                  Printed: 02/24/2020 02:04 PM    V.14.65
